Citation Nr: 9936240	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  99-17 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for VA purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1934 to January 
1935, and from January 1941 to March 1962.  He died in 
December 1976, and the appellant is seeking recognition as 
his surviving spouse for VA purposes.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which denied the appellant's claim.

The appellant provided testimony at a personal hearing before 
the undesigned Board Member in August 1999, a transcript of 
which is of record.  It is noted that the appellant was 
assisted at her hearing by a representative from the 
Massachusetts Department of Veterans Services.  However, no 
official designation of representation is on file pursuant to 
the requirements of 38 C.F.R. §§ 20.600-20.606 (1999).


FINDINGS OF FACT

1.  The appellant and the veteran were married in January 
1946.

2.  The evidence shows that the appellant was granted a 
divorce from the veteran in March 1967 due to cruel and 
abusive treatment.

3.  The veteran died in December 1976.

4.  The veteran was married to LL from January 1970 until his 
death in November 1987.


CONCLUSION OF LAW

The requirements for the appellant's recognition as the 
veteran's surviving spouse for VA purposes have not been met.  
38 U.S.C.A. §§ 101, 103 (West 1991); 38 C.F.R. §§ 3.50, 3.52 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The evidence on file shows that the veteran and 
the appellant were married in January 1946.  However, they 
were subsequently divorced in March 1967.  A copy of the 
appellant's divorce decree is on file which shows that she 
was granted the divorce due to cruel and abusive treatment.

The veteran died in December 1976.

Following her divorce from the veteran, the appellant married 
LL in January 1970.  The evidence on file, including the 
appellant's statements, show that they remained married until 
LL's death in November 1987.

In an October 1998 decision, the RO denied the appellant's 
claim of entitlement to recognition as the veteran's 
surviving spouse.  The RO found that the evidence of record 
did not show that the appellant was married to the veteran 
when he died.  Consequently, the RO stated they could not 
consider the appellant's claim for widow's pension benefits.  

The appellant appealed the October 1998 decision to the 
Board.

In support of her claim, the appellant submitted a lay 
statement from her son, dated in November 1998, and a lay 
statement from her daughter, dated in December 1998.  Both of 
these lay statements confirmed that the veteran physically 
abused the appellant throughout their marriage.  They both 
state that the appellant did not want to get a divorce 
because of her strong beliefs as a Catholic, but that she had 
no other choice.  Furthermore, both of them confirm that the 
veteran did not provide any support for the family after the 
divorce, and, as a result, they were forced to go on welfare 
(Aid for Dependent Children).

At her August 1999 personal hearing, the appellant testified 
that she had been married to the veteran for almost 19 years, 
during which time he physically abused her.  She testified 
that she got a divorce while the veteran was in jail and had 
threatened to kill her if she did not divorce him.  The 
appellant also testified that her children had never received 
any benefits from VA as the children of a veteran, nor did 
the veteran ever pay child support.  She acknowledged that 
the divorce was in 1967, and that she did not live with the 
veteran at any time after the divorce until his death in 
1976.  The appellant's representative at this hearing 
requested that consideration be given to the fact that the 
appellant was not at fault in the termination of the 
marriage.  


Legal Criteria.  To be entitled to recognition as a 
"surviving spouse" of a veteran, the claimant must have been 
the veteran's spouse at the time of the veteran's death and 
have lived continuously with the veteran from the date of 
their marriage to the date of the veteran's death, except 
where there was a separation due to the misconduct of, or 
procured by, the veteran without the fault of the spouse.  38 
U.S.C.A. § 101(3).

The term "spouse" means a person of the opposite sex who is a 
wife or a husband. The term "wife" means a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j). 38 C.F.R. § 3.50(a)(c).

"Marriage" means a marriage filed under the laws at the place 
where the parties resided at the time of the marriage or the 
laws of the place where the parties resided when the rights 
of the benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 
3.1(j).

Marriage is established by one of several types of evidence, 
including a copy of the public record of marriage or the 
original certificate of marriage.  In jurisdictions where 
marriages other than by ceremony are recognized, the evidence 
consists of various matters including affidavits or certified 
statements of one or both parties to the marriage setting 
forth all of the facts and circumstances concerning the 
alleged marriage.  This evidence should be supplemented by 
affidavits from 2 or more persons who have knowledge of this 
relationship.  38 C.F.R. § 3.205(a).

Where a surviving spouse has submitted proof of marriage in 
accordance with the requirements of 38 C.F.R. § 3.205(a) and 
who also meets the requirements of 38 C.F.R. § 3.52, the 
claimant's signed statement that he or she had no knowledge 
of an impediment to the marriage to the veteran will be 
accepted, in the absence of information to the contrary, as 
proof of that fact.  38 C.F.R. § 3.205(c).

Where an attempted marriage of a claimant to the veteran was 
invalid by
reason of a legal impediment, the marriage will nevertheless 
be deemed valid if: (a) The marriage occurred one year or 
more before the veteran died, or existed for any period of 
time if a child was born of the marriage, and (b) the 
claimant entered into the marriage without knowledge of the 
impediment, and (c) the claimant cohabited with the veteran 
continuously from the date of marriage to the date of his or 
her death, and (d) no claim has been filed by legal surviving 
spouse who has been found entitled to gratuitous death 
benefits.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.


Analysis.  In the instant case, the appellant is not entitled 
to recognition as the veteran's surviving spouse for VA 
purposes.  The statute and applicable regulations require 
that the appellant be the veteran's spouse at the time of his 
death, and that she cohabited with the veteran continuously 
from the date of marriage to the date of his or her death in 
order to receive such recognition.  38 U.S.C.A. § 103(a); 
38 C.F.R. §§ 3.50, 3.52(c).  Here there is no dispute that 
the appellant and the veteran were not married at the time of 
the veteran's death.  In fact, the appellant was married to 
LL at the time of the veteran's death.  Consequently, she is 
not entitled to legal recognition as the veteran's surviving 
spouse for VA purposes.

While the law permits continued recognition of person as the 
spouse of a veteran during a period of separation that is due 
to the fault of the veteran, no such similar provision 
applies in a case where the marriage has been terminated.  38 
U.S.C.A. 
§ 101(3).  Thus, even though the evidence on file clearly 
shows that the veteran was at fault for the end of the 
marriage, the appellant is still not entitled to recognition 
as the veteran's surviving spouse.

By this decision the Board does not mean to seem 
unsympathetic to the appellant.  There is no dispute that she 
and her family endured a great deal of hardship both during 
and after her marriage to the veteran.  However, the simple 
fact is that she is not entitled to recognition as the 
veteran's surviving spouse for VA purposes under the existing 
laws and regulations.

For the reasons stated above, the Board concludes that the 
appellant is ineligible for recognition as the veteran's 
surviving spouse and that her claim must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  As the law is dispositive of the instant case, the 
benefit of the doubt rule is not for application.


ORDER

Inasmuch as the appellant may not be recognized as the 
veteran's surviving spouse for VA purposes, the benefit 
sought on appeal is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

